Appeal, in Proceeding No. 1, from a judgment of the Supreme Court at Special Term (Cerrito, J.), entered December 21, 1979 in Clinton County, which granted petitioner’s application, in a proceeding pursuant to CPLR article 78, to annul the determination of a superintendent’s proceeding and directed that all references thereto be expunged from petitioner’s records. Appeal, in Proceeding No. 2, from a judgment of the Supreme Court at Special Term (Ford, J.), entered September 12,1980 in Clinton County, which, inter alia, granted petitioners’ applications, in a proceeding pursuant to CPLR article 78, to annul determinations of two superintendent’s proceedings and directed that all references thereto be expunged from petitioners’ records. The three petitioners in these proceedings were inmates at State correctional facilities, petitioner Johnson at Attica Correctional Facility and petitioners Clark and Taylor at Clinton Correctional Facility, when misbehavior reports were filed against each of them because of their alleged misconduct. Following the conducting of superintendent’s proceedings on the various charges, determinations were made imposing certain *722measures of discipline against each of the petitioners, and they thereafter successfully sought annulments of the subject determinations on the ground that their respective superintendent’s proceedings were not held in a timely manner. We hold that the determinations in question should not be disturbed. In so ruling, we note that a rule of the Department of Correctional Services requires, in the absence of exigent circumstances, that for inmates confined and awaiting a superintendent’s proceeding the proceeding must be held within seven days. Documentary evidence in the record of Proceeding No. 1 conclusively establishes the acceptance and adoption of this rule by the Commissioner of the Department of Correctional Services, and even if the rule was never filed in the office of the Department of State or published, it is nonetheless binding on the Department of Correctional Services because it relates to the internal management of the department (see NY Const, art IV, § 8). Under these circumstances, the department must comply with its own rule (cf. Matter of Rodriguez v Ward, 64 AD2d 792), and the cases of the individual petitioners should be examined under this standard (see Powell v Ward, 542 F2d 101).